Justice SAYLOR,
concurring.
I join the majority opinion, subject to some modest differences of degree.
As this case reflects, the expediency, inexpensiveness, and certainty of arbitration sometimes may be seen as more of an ideal than a practical reality. I continue to support arbitration nonetheless, in light of the comparative advantages it offers, which I believe are realized in many situations. Moreover, I agree with the majority that, if greater net benefits are to be achieved, judicial intervention must be restrained, consistent with the legislative direction. Finally, with no disrespect intended to the arbitrator — who very well may have performed admirably — I see it as beyond the scope of our review to comment on his handling of the discovery disputes. From my perspective, it is more than enough to say that, on this record, the common pleas court erred both in intervening and in the form of intervention chosen.